         Case 1:20-cv-00369-AJ Document 26-1 Filed 08/13/21 Page 1 of 15




                             UNITED STATES DISTRICT COURT
                                            FOR THE
                              DISTRICT OF NEW HAMPSHIRE


 Glenn Fuerst, et al


                              Plaintiff


                       v.                     Civil Action No. 1:20-cv-00369-AJ


 WVSR,LLC.


                              Defendant


 MEMORANDUM OF LAW IN SUPPORT OF DEFENDANT'S MOTION TO STRIKE

EXPERT WITNESS, GEORGE MELCHIOR, OR IN THE ALTERNATIVE, TO STRIKE

   CERTAIN PORTIONS OF HIS REPORT/TESTIMONY, OR ORDER A DAUBERT

                                           HEARING


        Now comes the Defendant in this matter, WSVR, LLC ("Waterville Valley" or

"Defendant") and now submits this memorandum of law in support of its motion to strike the

Plaintiffs expert medical witness, Mr. George Melchior.


   I.      Background

           a. Plaintiffs' Claims:

        This case arises from an alleged slip-and-fall accident on March 13, 2019. Glenn and

Donna Fuerst ("the Plaintiffs"), residents ofN ew York, arrived at Waterville Valley Ski Resort on


                                                1
         Case 1:20-cv-00369-AJ Document 26-1 Filed 08/13/21 Page 2 of 15




March 13, 2019 to ski. Complaint,     'I\ 2. The Plaintiffs' Complaint is attached hereto as Exhibit 1.
Plaintiffs allege that Mr. Fuerst climbed a series of exterior concrete stairs, m1loaded ski equipment

on a rack, and then descended back down the same set of stairs which were immediately adjacent

to a skiable area of snow on the bottom of the mom1tain. Complaint, 'I\ 8. The Plaintiffs allege that

there was snow and ice on the stairs. Complaint, 'l\ 10.

        While Mr. Fuerst was walking down the middle of the stairs, in an area that was completely

clear of observable snow, he fell and allegedly sustained injuries. Complaint, 'll 13, 17; Glenn

Fuerst's deposition at 122:1-23, 124: 1-23. Glenn Fuerst's deposition is attached hereto as Exhibit

2. Mr. Fuerst alleged causes of action for negligence, violation of unspecified state or local building

or fire code(s) and recklessness. Relying on her husband's allegations, Donna Fuerst has asserted

a separate claim for loss of consortium. Complaint 'l!'ll 44-46.

            b. Expert Disclosure:

        As part of discovery in the subject action, the Plaintiffs have filed on June 11, 2021 a

preliminary expert disclosure pursuant to Fed. R. Civ. P. 26(a)(2)(B) in which they identify Mr.

George W. Melchior of Nashua, New Hampshire as a retained anticipated liability expert witness

for trial. Plaintiffs' Expert Disclosure. Plaintiffa' Expert Disclosure is attached in its entirety hereto

as Exhibit 3. As part of the Expert Disclosure, the Plaintiffs have included a report produced by

Mr. Melchior on April 27, 2021 regarding Waterville Valley's liability for its operation of the ski

aera premises as it relates to Mr. Fuerst's alleged fall. The report of Mr. Melchior is attached hereto

as Exhibit 4. Mr. Melchior concluded that Waterville Valley failed to provide a minimmn of care

to prevent the conditions on the concrete stairs that allegedly caused Mr. Fuerst' s fall. Id.

            c. George Melchior Factual Development:




                                                    2
          Case 1:20-cv-00369-AJ Document 26-1 Filed 08/13/21 Page 3 of 15




         As set forth herein, Mr. Melchior's opinions are guided by a covert inspection of the

defendant's premises and the abject failure to obtain information from the local Building Authority

having jurisdiction of the defendant's premises.

         Counsel for the plaintiffs guided Mr. Melchior to perform a covert inspection of Waterville

Valley's steps without notifying Waterville's counsel and without notifying Waterville either

before the inspection or while he was at the premises. As detailed herein, the decision to inspect

the property without providing notice to counsel or Waterville was part of a calculated analysis

performed by counsel and Mr. Melchior's inspection was indeed done in such a covert manner at

the direction of counsel.

         Mr. Christopher Hodges is the Fire Chief and Building Inspector for Waterville Valley. As

set forth herein he retains jurisdiction over the premises of Waterville Valley and is responsible

for implementing and enforcing all applicable building codes. The backbone of Mr. Melchior's

opinions is that the stairs were within the means of egress. Mr. Melchior did not consult or

interview Mr. Hodges. Had he done so, he would have learned that the stairs in question are not

within the means of egress.

   II.      Legal Standard

         The Federal Rules of Evidence set forth the general balancing test by which a court may

exclude certain evidence. Under Fed. R. Evid. 403, "The court may exclude relevant evidence if

its probative value is substantially outweighed by a danger of one or more of the following: unfair

prejudice, confusing the issues, misleading the jury, undue delay, wasting time, or needlessly

presenting cumulative evidence." The Rules of Evidence also provide the standard by which to

determine whether an individual qualifies as an expert witness. Under Fed. R. Evid. 702, "A

witness who is qualified as an expert by knowledge, skill, experience, training, or education may



                                                   3
            Case 1:20-cv-00369-AJ Document 26-1 Filed 08/13/21 Page 4 of 15




testify in the form of an opinion or otherwise if: (a) the expert's scientific, technical, or other

specialized knowledge will help the trier of fact to understand the evidence or to determine a fact

in issue; (b) the testimony is based on sufficient facts or data; (c) the testimony is the product of

reliable principles and methods; and (d) the expert has reliably applied the principles and methods

to the facts of the case." (Emphasis added).

           In Daubert v. Merrell Dow Pharmaceuticals Inc., 509 U.S. 579 (1993), the Supreme Court

set fmih the standard by which a trial judge assesses the admissibility of an expert witness's

testimony. The Court in Daubert provided four (4) factors that may be considered in determining

whether an expert's methodology is valid: (1) whether the theory or technique in question can be

and has been tested, (2) whether it has been subjected to peer review and publication, (3) its known

or potential error rate and the existence and maintenance of standards controlling its operation, and

(4) whether it has attracted widespread acceptance within a relevant scientific community. The

Daubert standard can be extended to analyze medical expert testimony. Kuhmo Tire v. Carmichael,

526 US. 137 (1999).

    III.      Argument

Mr. Melchior Improperly and Covertly Inspected Waterville Valley Without Informing Counsel

           As set forth above, Plaintiffs' counsel has confirmed that George Melchior, visited

Waterville Valley and conducted an inspection of the exterior stairs on which Mr. Fuerst allegedly

fell. Email from Plaintiffs' counsel to Defendant's counsel, dated July 18, 2021. (Exhibit 5).

Plaintiffs' counsel had never notified Defendant' counsel in advance that Plaintiffs' liability expert

would be conducting any type of visit or inspection of the subject premises. In fact, it appears that

Plaintiffs' counsel directed Mr. Melchior to undertake the inspection. Based on Mr. Melchior's

report, a significant portion of his knowledge of the premises and the stairs at issue is based on this



                                                  4
        Case 1:20-cv-00369-AJ Document 26-1 Filed 08/13/21 Page 5 of 15




improper covert inspection. Mr. Melchior himself states, "I also visited the property where I

observed the egress routes, exterior stairway system, and hydrologic characteristics of the

surrounding area." Report of Mr. Melchior, p. I.

        Inspections by experts are commonplace and integral to the litigation process. They are

routinely conducted by simple agreement between counsel who recognize their respective

obligations to the litigation process. They are arranged often between counsel in a way that affords

both counsel the ability to be present when an expert is inspecting property at issue. Here, that

process was inexplicably abandoned.

        Covert inspections without notice are also strongly disfavored in federal civil practice. Fed.

R. Civ. P. 34 provides that a party may serve on another party a request to permit entry onto

designated land or property controlled or possessed by the responding party, so that the requesting

party may inspect, measure, survey, photograph, test, or sample the property or any designated

object or operation on it. Rule 34(b)(I) provides rules for what the request must contain, Rule

34(b)(2) provides other rules such as time to respond to such request and the ability of the other

party to object. Fed. R. Civ. P. 26(b)(2) provides safeguards against unreasonable discovery

request, specifically addressing overly burdensome requests. Multiple federal courts have made

rulings in support of the general procedure of seeking permission from the other party before

undertaking an inspection of a premises, or enforcing a court's order forbidding such inspection if

the party on the receiving end objects and the court rules in its favor. Macort v. Goodwill Indus.-

Manasota, Inc., 220 F.R.D. 377, 379 (M.D. Fla. 2003); Johnson v. Mundy Indus. Contractors, Inc.,

No. 7:01-CV-99-B0(3), 2002 U.S. Dist. LEXIS 19346, at *4-10 (E.D.N.C. Mar. 15, 2002). Here,

the Plaintiffs ignored Rule 34(b ), subverting the Federal Rules of Civil Procedure.




                                                  5
         Case 1:20-cv-00369-AJ Document 26-1 Filed 08/13/21 Page 6 of 15




        Regarding covert inspections in particular, the U.S. District Court for the Northern District

of Ohio considered a case in which a plaintiff employee suing a defendant railyard for injuries

made a surreptitious inspection at night and recorded video footage in hopes of creating evidence

for upcoming litigation, without any notice or assent from the opposing party, and without any

court approval. Baugus v. CSX Transp., Inc., 223 F.R.D. 469, 470 (N.D. Ohio 2004). The court

granted the defendant's motion in limine to exclude the evidence from trial, ruling that Fed. R.

Civ. P. 34 enables a court to decide whether to permit entry for inspection, to prescribe conditions

to that entry which balance the degree to which the proposed inspection would aid in the search

for truth against the burdens and dangers caused by the inspection. Id. at 4 70. Taken together, it is

clear that the Rules of Civil Procedure set forth a clear process for a party seeking entry onto land

to conduct an inspection, and while not expressly mandatory, these rules and other court decisions

strongly favors assent of an opposing party and notice given to that party before an inspection

takes place.

       Inspections onto land are considered to impose greater burdens and risk onto the opposing

party than mere production of documents or other Rule 34 discovery requests, and these risks go

beyond the mere relevance standard of Rule 26, and must balance the need presented by the

moving party against the burdens and dangers created by the inspection. Belcher v. Bassett

Furniture Industries, Inc., 588 F.2d 904, 908 (4th Cir. 1978). As viewed in the light of this

balancing test, the covert inspection done by Mr. Melchior is wholly unacceptable. Defendant's

counsel had no knowledge that it was taking place and had no ability to object to or limit the scope

or extent of the inspection, or even observe Mr. Melchior's assessment and inspection. If Mr.

Melchior was permitted to testify to his observations and conclusions based in large part on this

covert inspection, Waterville Valley would be unfairly and unacceptably prejudiced.



                                                  6
          Case 1:20-cv-00369-AJ Document 26-1 Filed 08/13/21 Page 7 of 15




         Comis in New Hampshire have found that the practice of a party directing covert

inspections of a premises without notifying the opposing party is an improper practice of

discovery. In New Hampshire, decisions concerning pretrial discovery are within the sound

discretion of the trial judge. Kurowski v. Town of Chester, 170 N.H. 307, 315 (2017), citing N.H.

Ball Bearings v. Jackson, 158 N.H. 421, 429 (2009). State courts in New Hampshire have

explained that inspection of a party's premises as part of discovery may require leave of court

when parties cannot agree to terms of inspection and may require filing a motion and a court's

favorable ruling on that motion for such inspection to take place. State Dep't of Envtl. Servs. v.

Marino, 2005 N.H. Super. LEXIS 42, *5 (2005). In Marino, discovery was already underway, one

party sought to inspect the other pmiy' s premises at issue in the action, the party seeking inspection

had sought a court order permitting the inspection, and the opposing party objected to such

inspection. Id. This would suggest that in New Hampshire civil practice, seeking an inspection of

an opposing party's premises requires, where there is no agreement among parties, permission

from a court, and should a court refuse to grant such permission, the inspection could not take

place.

         Other New Hampshire courts have articulated the importance of compliance with court

orders and the necessity of seeking leave of court in the context of inspections of a party's premises

as part of discovery. In John v. Festival Fun Parks, 2018 N.H. LEXIS 194 (2018), the Superior

Court considered a trip-and-fall case involving a hole in pavement covered by carpeting on a

party's premises. The plaintiff claiming injury sought and received permission from the defendant

premises owner to conduct an inspection, and conducted said inspection with the plaintiff's

counsel and liability expert. Id. at 2. After failing to find the alleged hole, the plaintiff later moved

for another court order allowing a second inspection, and the court denied this request, ruling that



                                                   7
         Case 1:20-cv-00369-AJ Document 26-1 Filed 08/13/21 Page 8 of 15




the plaintiff could not be allowed to inspect the premises again simply because the initial inspection

had not been as useful for her arguments in the case as she had expected. Id. at 3. John again

supports the proposition that in New Hampshire, courts are well within their discretion to forbid

inspections as part of discovery, including those involving experts, and indicates that courts look

favorably upon dialogue between parties that involves notice and assent to inspect, rather than the

stmeptitious, covert inspection as Mr. Melchior carried out in the instant case.

 Mr. Melchior's Methodology and Analysis is Irreparably Flawed and Render His Findings as to
                        Liability Wholly Umeliable and Misleading

        Much of Mr. Melchior's finding that Waterville Valley was purportedly liable for Mr.

Fuerst's injuries stems from his observations of a lack of handrails along the exterior stairs on

which Mr. Fuerst allegedly fell. Mr. Melchior incorrectly stated that the stairs were "the primary

patron stairway and primary egress stairway for the property." Report of Mr. Melchior, p. 2. He

finiher claimed that such lack of handrails in an area of egress violated the state building code. Id.

at 5.

        However, according to the affidavit of Mr. Christopher Hodges, Director of Public Safety,

Fire Chief, and Building Connnissioner for the Town of Waterville Valley, New Hampshire, the

exterior stairs in question are not within the emergency path of egress from the ski lodge building.

Affidavit of Mr. Hodges. The affidavit of Mr. Hodges is attached hereto as Exhibit 6. Because the

stairs are not within the means of egress, they are not subject to the New Hampshire State Building

Code regarding handrails. Id. Mr. Hodges himself has made numerous inspections of Waterville

Valley over the years, and attested to never having notified any person at Waterville Valley that a

handrail was required for those exterior stairs, because Mr. Hodges is certain that they are not

required. Id.




                                                  8
        Case 1:20-cv-00369-AJ Document 26-1 Filed 08/13/21 Page 9 of 15




        Thus, the local authority in building safety and inspection does not believe nor has ever

conununicated to Waterville Valley that handrails are required on its exterior stairs, and therefore,

Waterville Valley cannot be held to a standard that the local building authority does not believe

applies. As the local authority with jurisdiction does not apply a handrail rule, Mr. Melchior has

improperly relied on a non-existent requirement to render his ultimately flawed opinions.

        Additionally, even if handrails were present on the exterior stairs (which they are not

required to be), there is no evidence that handrails would have prevented Mr. Fuerst' s alleged fall.

Mr. Fuerst admitted that he walked down the middle of an ] ]-foot-wide stairway, and not along

its edges. GlennFuerst's deposition at 122:1-23, 124:1-23. IfMr. Fuerst fell while walking in the

middle of the stairway's width, as he himself so claims, there is no chance that he would have been

able to grab any handrails, and no chance that the presence of handrails would themselves have

prevented his alleged fall. For the reasons set forth herein, Mr. Melchior's opinions regarding the

necessity of the handrail are misguided and unsupported, and the court should not let such opinions

reach the jury.

 Mr. Melchior is Not a Professional Meteorologist and is Not Qualified to Make Findings Based
  on Meteorological Science, Rendering His Conclusions Related to Weather and Snow or Ice
                                  Misleading and Unreliable

       Further, Mr. Melchior's analysis of meteorological conditions, snow and ice formation,

and other weather-related materials in informing his conclusions is misplaced and improper. Under

Fed. R. Evid. 702, "A witness who is qualified as an expert by knowledge, skill, experience,

training, or education may testify in the form of an opinion or otherwise if: (a) the expert's

scientific, technical, or other specialized knowledge will help the trier of fact to understand the

evidence or to determine a fact in issue; (b) the testimony is based on sufficient facts or data; (c)




                                                 9
        Case 1:20-cv-00369-AJ Document 26-1 Filed 08/13/21 Page 10 of 15




the testimony is the product of reliable principles and methods; and (d) the expert has reliably

applied the principles and methods to the facts of the case."

        Mr. Melchior is not a professional meteorologist, not educated in meteorology or other

weather-related science, and has never worked in a professional field involving weather. While

Mr. Melchior may have a background in building safety, he is by no means an expert in weather

issues, and is thus completely unqualified to testify and render his opinions as to these matters

under Rule 702. Additionally, he is not an expert on the properties, formation, melting, or

refreezing of snow and ice. Mr. Melchior did not undertake a detailed study of the weather at the

time of Mr. Fuerst's alleged fall, and merely connected a cursory examination of weather

information leading to the date of the incident and used it as a reason for why snow or ice allegedly

built up on the stairs. Although Mr. Melchior claimed to have studied the angle of the sun at the

time Mr. Fuerst allegedly fell, Mr. Melchior has no qualifications which could enable him to

accurately process, evaluate, or utilize this information to draw reliable conclusions about the

surface of a concrete stairway. Nowhere in Mr. Melchior's curriculum vitae does he indicate that

he is a meteorologist or trained in meteorological science or other weather-related discipline. The

curriculum vitae of Mr. Melchior is attached hereto as Exhibit 7.

        Courts have supported the exclusion of purported expert witnesses who claim to be

meteorological experts but not actually qualified or experienced in the field. In Charter Oak Fire

Ins. Co. v. SSR, Inc., plaintiffs in a civil action involving the alleged failure of a roofing system

sought to challenge the defendant's expert witness, who, despite being a roofing expert but having

no qualifications in meteorology, attempted to malce weather-based findings related to liability.

No. 11-118-HRW, 2014 U.S. Dist. LEXIS 185878, at *3 (E.D. Ky. Sep. 29, 2014). The U.S.

District Court for the Eastern District of Kentucky ruled that this individual could not testify as to
        Case 1:20-cv-00369-AJ Document 26-1 Filed 08/13/21 Page 11 of 15




meteorological conditions that existed at the time of a roof collapse, because he lacked expertise

and formal training in meteorology beyond being an experienced pilot and dealing with

meteorology from that perspective. Id. at 10-15. In Amtrak v. Heritage Forest Prods. LP, plaintiff

Amtralc was alleging that the defendant was responsible for causing a railroad crossing accident,

and sought to exclude testimony from several of the defendant's expert witnesses, including one

meteorological expert's findings about the weather conditions at the time of the accident, and one

expert accident reconstructionist who included in his findings assertions about the presence of fog

at the time of the accident. No. 404CV161, 2005 U.S. Dist. LEXIS 46084, at *5-10 (S.D. Ga. Oct.

6, 2005). The court ruled that the meteorological expert, who was trained and experienced in

meteorology, could testify as to the weather conditions at the time of the accident, while the

accident reconstructionist, a qualified expert in rail accidents, could not himself testify as to the

presence of fog or other weather conditions, as he himself admitted that he had no formal education

or background in weather sciences. Id.

       As stated above, Mr. Melchior lacks any formal education or experience in meteorology,

and he is not a qualified expert to render findings on weather conditions, precipitation, or the

behavior of ice and snow. Along the same reasoning as numerous courts have excluded or limited

testimony on meteorological matters when the purported experts are actually not qualified to be

experts on meteorology, Mr. Melchior's lack of weather expertise should serve as another ground

for this Honorable Court to exclude his testimony.

            Mr. Melchior's Finding that Waterville Valley Had No Snow or Ice Remediation
                          Procedures was Erroneous and Misleading

       Finally, Mr. Melchior's claim that Waterville Valley had no snow remediation is erroneous,

and without support in law or fact. Mr. Melchior stated in his report:

       Despite the high volume of patron use of the stairway, there were no written


                                                 11
        Case 1:20-cv-00369-AJ Document 26-1 Filed 08/13/21 Page 12 of 15




       procedures or policies for maintenance of the stairway system. There was no
       training provided to WVSR employees regarding anti-icing, deicing, types of
       treatment to use, quantities of treatment, and protocols for inspection, nor were
       there any administrative controls in place for inspections, snow clearing, and
       subsequent ongoing treatment of the defective stairway. Most notably, there was
       no specific employee assigned to inspect and maintain the heavily trafficked
       stairway, and, instead, every employee on duty was responsible for inspecting and
       treating the stairway.

       Report of Mr. Melchior, p. 4.

       Mr. Melchior misquoted Tim Smith, Waterville Valley's President and General Manager,

in a statement Mr. Smith made about procedures for shoveling snow from the stairs. Mr. Melchior

failed to quote or consider Mr. Smith's entire testimony, including when he testified:

       Q. Sure. What factors do you look at to determine if it's become a hazard or not?
       A. Oh, if there's not enough room to pass, if it's taking up a great deal of the
       staircase, ifit's-ifit, you know, looks - appears as though it's encroaching on the
       rest of the path where we would be walking. Q. How about if it's melting under a
       cold surface? A. No, that would be a reason to shovel. Q. What would you do in
       that case? A. Salt the edge.

Tim Smith's deposition at 70:20-23, 71: 1-9. The deposition of Tim Smith is attached hereto as

Exhibit 8. Regarding snow clearing, Mr. Smith also testified. "The standard operations of our staff

would have placed them there first thing in the morning right after they punched in. It would have

been on their opening rounds and throughout the day, the standard operations." Tim Smith's

deposition at 57:18-22. He further testified:

       Q. Is there any salt or sand that's adjacent to the stairs or nearby the stairs to be
       used as necessary? A. Yes. Q. And where is that kept? A. Traditionally, there is a
       bucket of salt in the ski patrollers' locker room entrance. There's traditionally one
       in the entrance to the marketplace. Traditionally, there's one located near the
       entrance to the base lodge. There's also the bags and the bulk salt that would have
       been located in their storage shed for their tools, is located next to the Adaptive
       Center. ... Q. Sure. Is there a protocol or a standard operating procedure to actually
       apply salt or ice melt or sand prophylactically on the stairs? A. What do you mean
       by "prophylactically"? Q. To take care of ahead of time, to prevent - A. Sure. If
       they see any icing or things that couldn't be removed with their shovel, they would
       apply the correct procedure, maybe chipping or ice removal, or it could have been
       an application of salt, sometimes application of stand. Q. And is this something that


                                                12
        Case 1:20-cv-00369-AJ Document 26-1 Filed 08/13/21 Page 13 of 15




        they do if they see it, or is there some sort of actual way that you look at it ahead of
        time and, for example, that you lmow it's going to be - it's a warm evening before
        a cold front is coming through, so you need to treat it ahead of time? A. Sure, there
        may be many reasons why we would have treated it; the reason of the weather, as
        you just stated, reasons of concern, many reasons why, not just looking at it, you're
        correct, yes. . .. Q. Who is in charge of determining whether or not some sort of
        treatment should be applied to the stairs? A. Team members. Q. So anybody who
        was on the Waterville team can put down sand or salt or ice melt? A. Yes. Q.
        There's no one that they checked with; they'd just simply - they'd just throw it
        down if they think they need to do it? A. Yes. Q. Is there anyone who's checking
        to see if it's been done? A. Yes, the team members, others - throughout the day,
        the ground staff would inspect it, I would walk over it, other team members would."


Tim Smith's deposition at 58:5-23, 59:1-23, 60:1-19. Regarding notification procedures for the

need to treat snowy or icy conditions on the premises, Mr. Smith testified:

        Q. Have you or are you aware of anyone reminding somebody that they need to put
        down salt or sand or ice melt or some other treatment because it wasn't present?
        A. Yes.
        Q. And how did that come to your attention?
        A. It would be announced over the radio; at times, it may be a phone call that an
        area is getting slick, it needs ice or it needs salt, it needs chipping, whatever it may
        be."

Tim Smith's deposition at 61:23, 62:1-10. Regarding the constant, ongoing snow and ice

removal procedures, Mr. Smith testified:

       "Q. Thank you. You described Waterville Valley's snow and ice removal, and you
       said - correct me if I'm wrong, but basically it starts in the morning when the staff
       gets there and it continues throughout the day, is that right?
       A. Yes ....
       Q. And so your staff is generally or regularly walking around observing the
       premises, including these stairs, and clearing them throughout the day, is that right?
       A. Correct.
       Q. All right. And if there is a protocol, if there is a process, that is it; it's constantly
       reviewing the stairs, right?
       A. Correct."

Tim Smith's deposition at 136:8-23, 137:1-3.

       Contraiy to Mr. Melchior's partial selection of a single piece of Mr. Smith's testimony,

this clearly establishes a system, or at least a standard procedure, for checking and monitoring the


                                                   13
        Case 1:20-cv-00369-AJ Document 26-1 Filed 08/13/21 Page 14 of 15




surface of the exterior stairs and cleaxing snow to prevent hazards to those usmg them.

Furthermore, Mr. Melchior failed to consider, or perhaps intentionally ignored, Mr. Smith's

testimony about snow and ice removal throughout the Waterville Valley premises, in which he

stated that the task of snow and ice removal was something that Waterville Valley's employees

carried out throughout each day of operation, and involved members of the buildings and grounds

crew regularly examining parts of the premises (including the stairs at issue) and can-ying out

regular cleaning. Tim Smith's deposition at 136:8-23, 137:1, 139:18-22.

       It is also cleax from Mr. Smith that Waterville Valley's effective regular maintenance

procedures functioned as designed. Mr. Smith was extremely familiax with the stairs in question,

and had used them numerous times per day since he began working at Waterville Valley in 2016

without issue, and he had never identified any incident reports going back to 2017 in which any

person reported being injured on those stairs. Affidavit of Tim Smith. The affidavit of Tim Smith

is attached hereto as Exhibit 9.

       When courts are faced with purported experts who testify as to issues with which they lack

expertise, or from which they fail to base their conclusions on an acceptable methodology, courts

have acted as a gatekeeper and excluded or limited expert testimony. Lewis-Smith Corp. v.

Chattahoochee Bay R.R., Inc., No. 1:10-CV-786-WHA (WO), 2012 U.S. Dist. LEXIS 48070, at

*5-8 (M.D. Ala. Apr. 5, 2012); Khumo Tire Co., 526 U.S. at 156-58. In Khumo Tire. Co., the

Supreme Court found that the lower court did not abuse is discretion by refusing to admit the

testimony of a party's expert when that expert did nothing to demonstrate that their methodology

was widely accepted within the tire industry. Id. In much the same way, as Mr. Melchior based

much of his findings on meteorological experience he did not have, intentionally




                                               14
          Case 1:20-cv-00369-AJ Document 26-1 Filed 08/13/21 Page 15 of 15




misrepresentations of the statements made by Waterville Valley staff, and misreading of the facts

underlying this action, his testimony should also be excluded by this Honorable Court.

          Mr. Melchior's findings and conclusions are therefore dangerously unreliable and

unsubstantiated, and if allowed to testify as to these findings and conclusions, Mr. Melchior would

undoubtedly mislead a jury, make assertions for which there is no factual basis, and unfairly

prejudice Waterville Valley.

    IV.      Conclusion

          In conclusion, therefore, this Honorable Court should grant the Defendant's motion to

strike the Plaintiffs' expert medical witness, Mr. George Melchior, because it is based on his

improper, covert, and surreptitious inspection of Waterville Valley, it is reliant on substandard

methodology and ignoring clearly established facts, and it is grounded on expertise that Mr.

Melchior simply does not possess. Mr. Melchior's testimony would mislead a jury and prejudice

the Defendant. In the alternative, the Defendant respectfully requests that this Court strike certain

portions of his report/testimony, or order a Daubert hearing.



                                                       Respectfully submitted,
                                                       WVSR, LLC /~;' ,
                                                                     .. --··" "/'         ~            _,./"
                                                       By Its Ntomey</• /
                                                           -·~•-"'_,.......       '/~;;,,..C.-·"   .,.//.,/


                                                     ///   /~··x·-·--./       /   ,;          ,.,/~,
                                                 I      TirriJhy \\')fapply~q. Bar #269918
                                                      .rrajfolv@orandtapplv.com
                                                        Biand& Tapply, LLC
                                                        555 Washington Street, Suite 6
                                                        Wellesley, MA 02482
                                                        (781) 431-7878




                                                 15
